EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SUSHIL IYER on June 29, 2022.
The application has been amended as follows:
Claim 2, lines 1-3: “wherein the pump is an electric submersible pump that operates free of a protector, wherein the housing is positioned downstream of a pump stage of the electric submersible pump” was changed to --wherein the housing is configured to be positioned downstream of a pump stage of the pump--.
Claim 16, last three lines: “and balancing pressure within the balancing chamber and balancing pressure between the balancing chamber and the housing results in balancing a thrust load of the rotatable shaft while the rotatable shaft rotates” was changed to --and balancing the pressure within the balancing chamber and balancing the pressure between the balancing chamber and the housing results in balancing a thrust load of the rotatable shaft while the rotatable shaft rotates--.
REASONS FOR ALLOWANCE
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Aladar Hollander (US 1,485,504), Pittroff Markus (WO 2020/165046), Fukuchi et al. (US 2005/0254943), McManus et al. (US 2015/0204336) and Eslinger (US 2017/0350399).
Hollander teaches a thrust balancing apparatus for a pump (centrifugal pump), the apparatus comprising: a housing (casing portion surround the balancing chamber); a balancing chamber (30, 35) coupled to and disposed within the housing, the balancing chamber defining an upper cavity (35) and a lower cavity (30); a connecting tube (38) coupled to the balancing chamber and the housing, the connecting tube configured to establish fluid communication between the balancing chamber and an exterior of the housing, such that an interior of the balancing chamber is exposed to fluid surrounding the housing (see page 3, lines 89-130 and page 4, lines 1-33); a balancing disk (33, 34) coupled to and surrounding a rotatable shaft (6) of the pump passing through the balancing chamber, wherein a first portion (34) of the balancing disk is disposed within the upper cavity of the balancing chamber, a second portion (33) of the balancing disk passing through the lower cavity of the balancing chamber, and a third portion (33a) of the balancing disk is external to the balancing chamber, as claimed in claims 1 and 9.
Hollander teaches a method comprising: establishing, by a connecting tube (38) coupled to a balancing chamber (30, 35) and a housing (31), fluid communication between the balancing chamber and an exterior of the housing, thereby exposing an interior of the balancing chamber to fluid surrounding the housing, the balancing chamber coupled to and disposed within the housing, the balancing chamber defining an upper cavity (35) and a lower cavity (30); balancing pressure within the balancing chamber by adjusting a first spacing, wherein a balancing disk (33, 34) is coupled to and surrounding a rotatable shaft (6) passing through the balancing chamber (see page 3, lines 89-130 and page 4, lines 1-33), a ring (31, 32) lining an inner circumferential wall of the balancing chamber partitions the balancing chamber into the upper cavity and the lower cavity, and the first spacing is defined between the balancing disk (33, 34) and the ring (31, 32)”, as claimed in claim 16.
For claim 9, please note: Hollander teaches a system comprising: an electric submersible pump independent of a protector [the coupling disk 7 is coupled to the motor, see page 1, lines 80-85; and the pump being capable of being used in submerged environment], the pump comprising a plurality of pump stages (impeller stages as seen in disclosed figure) and a rotatable shaft (6). Fukuchi also teaches a system comprising (see ¶1): an electric submersible pump independent of a protector, the pump comprising a plurality of pump stages (23a-23f) and a rotatable shaft (6); and a thrust balance device (33).
Pittroff and Fukuchi teaches a thrust balancing apparatuses each having a balance disk with a form which differ from Hollander and it is known from McManus and Eslinger to use upthrust washers to prevent direct physical contact/wear in pumps. It would not have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to arrive at the claimed apparatus in claims 1 and 9 and method in claim 16 since it would require complete redesign of the thrust balancing apparatus. 
Thus, the prior art(s) alone or in combination fails to specifically teach:
A thrust balancing apparatus for a pump, comprising: “a bushing disposed within the housing and surrounding the rotatable shaft; a washer surrounding the rotatable shaft and disposed within the housing between the third portion of the balancing disk and the bushing; and a pair of upthrust washers surrounding the third portion of the balancing disk and disposed within the housing between the third portion of the balancing disk and the balancing chamber", as in claim 1; 
A system comprising: “a bushing disposed within the housing and surrounding the rotatable shaft; a washer surrounding the rotatable shaft and disposed within the housing between the third portion of the balancing disk and the bushing; and a pair of upthrust washers surrounding the third portion of the balancing disk and disposed within the housing between the third portion of the balancing disk and the balancing chamber”, as in claim 9; and
A method comprising: “balancing pressure between the balancing chamber and the housing by adjusting a second spacing, wherein a pair of upthrust washers surrounding the balancing disk is disposed within the housing between the balancing disk and the balancing chamber, the second spacing is defined between the pair of upthrust washers, and balancing the pressure within the balancing chamber and balancing the pressure between the balancing chamber and the housing results in balancing a thrust load of the rotatable shaft while the rotatable shaft rotates”, as in claim 16.
Therefore, claims 1 – 19 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokota teaches a device for balancing axial thrust on the impeller shaft of pumps. Garnder, Johnson and Weller teach a pressure equalizing system for bearings. Schurger teaches an arrangement for axially supporting a shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746